 1                              UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 GREGORY N. LEONARD,                                      Case No.: 2:18-cv-0853-APG-VCF

 4                          Petitioner,                                  ORDER

 5 v.                                                                  [ECF No. 13]

 6 TIMOTHY FILSON, et al.,

 7                          Respondents

 8         This action is a petition for writ of habeas corpus under 28 U.S.C. § 2254 brought by

 9 Gregory N. Leonard, a Nevada prisoner under sentence of death. In response to my prior order

10 (ECF No. 6), counsel for Leonard and counsel for the respondents have entered notices of

11 appearance. ECF Nos. 7, 8. In addition, Leonard has filed an amended habeas petition. ECF No.

12 13. I hereby order the following schedule for further proceedings:

13         1. Response to Petition. The respondents shall have 60 days from the date this order is

14 entered within which to file an answer or other response to the amended habeas petition (ECF

15 No. 13).

16         2. Reply and Response to Reply. Leonard shall have 60 days following service of an

17 answer to file a reply. The respondents shall have 45 days following service of a reply to file a

18 response to the reply.

19         3. Briefing of Motion to Dismiss. If the respondents file a motion to dismiss, Leonard

20 shall have 45 days following service of the motion to file an opposition to the motion. The

21 respondents shall thereafter have 30 days following service of the opposition to file a reply.

22         4. Discovery. If Leonard wishes to conduct discovery, he shall file a motion for

23 permission to do so concurrently with, but separate from, his response to the respondents’ motion
 1 to dismiss or the reply to the respondents’ answer. Any motion for leave to conduct discovery

 2 filed by Leonard before that time may be considered premature and may be denied without

 3 prejudice on that basis. The respondents shall respond to any such motion concurrently with, but

 4 separate from, their reply in support of their motion to dismiss or their response to Leonard’s

 5 reply. Thereafter, Leonard shall have 20 days to file a reply in support of the motion for leave to

 6 conduct discovery.

 7         5. Evidentiary Hearing. If Leonard wishes to have an evidentiary hearing, he shall file a

 8 motion requesting one concurrently with, but separate from, the response to the respondents’

 9 motion to dismiss or the reply to the respondents’ answer. Any motion for an evidentiary

10 hearing filed by Leonard before that time may be considered premature and may be denied

11 without prejudice on that basis. The motion for an evidentiary hearing must specifically address

12 why an evidentiary hearing is required and must meet the requirements of 28 U.S.C. § 2254(e).

13 The motion must state whether an evidentiary hearing was held in state court, and if so where the

14 transcript is located in the record. If Leonard moves for an evidentiary hearing, the respondents

15 shall file a response to that motion concurrently with, but separate from, their reply in support of

16 their motion to dismiss or their response to Leonard’s reply. Leonard shall have 20 days to file a

17 reply in support of the motion for an evidentiary hearing.

18         Dated: January 10, 2019.

19                                                ___________________________________
                                                  ANDREW P. GORDON
20                                                UNITED STATES DISTRICT JUDGE

21

22

23



                                                     2
